Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 15, 2009                                                                                                Marilyn Kelly,
                                                                                                                   Chief Justice

  137486(25)                                                                                          Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                         Justices
                                                                   SC: 137486
  v                                                                COA: 286100
                                                                   Genesee CC: 06-018371-FC
  GREGORY LEWIS HOLDER,
           Defendant-Appellant.

  _____________________________________


         On order of the Chief Justice, the motion by the Department of Corrections for
  extension to March 27, 2009 of the time for filing the brief requested by the Court is
  considered and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 15, 2009                      _________________________________________
                                                                              Clerk